DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In particular, the meaning of the term ‘mediums’ is not clear to the examiner, and the specification does not seem to define this term very well. Typically a blockchain may be tied to a particular crypto-currency (such as Bitcoin or Litecoin) and in this case that particularly crypto-currency coin (i.e. Bitcoin or Litecoin) would be the medium. What is meant by ‘a set of transaction mediums’? Is that blockchain or 
Are these mediums fungible? Or are they each unique? Bitcoins or U.S. dollars for example are fungible. This means that any Bitcoin is equivalent to any other bitcoin. (This is sharply distinct from Non-Fungible Tokens – NFT’s where each medium, or token is unique.)
The specification never mentions fungibility, but the claims seem to suggest non-fungibility in the sense that that ‘each of the transaction mediums’ is uniquely marked.
Are the mediums all of the same class? Do they all have the same value? Or are they different assets types that have different value? (Such as how different NFTs have different, unique values?)

Claims 1-20 are more particularly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted steps are:  
As noted above, the claims say that each of the transaction mediums is uniquely marked. This suggests something like non-fungible-tokens although the word fungibility is never used. How are they uniquely marked?
Again what is really meant by transaction mediums? The claims should helpfully add clarity. Does this mean that every individual coin gets its own label? Then are the coins not exchangeable with one another?


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/DANIEL A HESS/Primary Examiner, Art Unit 2876